DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/23/2022 and 08/23/2022 were considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“Chemical sensing element” in claim 21 because it uses a generic placeholder (i.e., element) that is coupled with functional language (i.e., chemical sensing) without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
As indicated on Page 22, lines 1-12 of the Applicant’s specification, U.S. Pat. No. 7,809,441 is incorporated in its by reference in its entirety. “Chemical sensing element” is being interpreted to correspond to the “sensing element” described in Figs. 8-10 and Col. 9, line 42 to Col. 12, line 3 of U.S. Pat. No. 7,809,441. The structure of the sensing element appear to correspond to an optically transparent backing layer, an adhesive or bonding layer, an indicator element, and an overcoat layer. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0280578 A1 (Skelton) (previously cited) and in view of US 5,476,434 A (Kalb) (previously cited)
With regards to claim 1, Skelton discloses a medical device system (Fig. 4 depicts a system which includes an IMD 14) comprising: an implantable medical device (Fig. 4 depicts an IMD 14) comprising: a housing (Fig. 4 depicts the IMD 14 having a housing with elements 80, 82, 84, 86, 88, 90, and 15 being components of the housing), the housing comprising: an accelerometer configured to generate a signal reflecting a position of a patient (Fig. 4 and ¶¶ [0113]-[0114] disclose the housing of the IMD 14 comprising a posture state module 86 which includes posture sensor 15 which may be an accelerometer, such as a three-axis accelerometer, capable of detecting static orientation or vectors in three-dimensions; also see at least ¶¶ [0115]-[0119], specifically ¶ [0117] with regards to the posture state determination from the first posture sensor 15); a chemical sensor configured to generate a signal reflecting physiological analyte data of the patient (Fig. 4 and ¶ [0119] discloses the housing of the IMD 14 comprising a posture state module 86 which may be configured to sense one or more physiological parameters including a pH, which indicates that the posture state module 86 is a pH sensor (i.e., a chemical sensor configured to generate a signal reflect physiological analyte data of the patient)); and a controller in electrical communication with the accelerometer and the chemical sensor (¶ [0113] discloses a processor 80 to determine a patient posture state based on posture state information from posture state module 86: Fig. 4 depicts the processor 80 in communication with the posture state module 86); wherein the controller is configured to make a preliminary posture determination using the signal generated by the accelerometer (¶¶ [0113]-[0115] discloses determining a posture state using a signal from one of the posture sensors 15, 17; the Examiner is interpreting the posture state determined using one of the sensors 15, 17 as being a preliminary posture state using a signal); and, when the preliminary posture determination does not indicate a recumbent posture, then make a final posture determination using the signal generated by the chemical sensor (¶ [0119] discloses the processor 80 using physiological parameters (including pH) to confirm or reject changes in sensed posture state. The Examiner is interpreting the confirmed posture as a final posture state using the signal generated by the chemical sensor. The Examiner notes that confirmation of the sensed posture occurs regardless of whether the sensors 15, 17 indicate a recumbent posture state).
Skelton is silent regarding whether the housing comprises an optical chemical sensor. 
In the same field of endeavor of pH sensing, Kalb discloses an optical chemical sensor embedded in a wall of an implantable medical device, wherein the optical chemical sensor is configured for determining values of pH and various different chemical constituents (Col. 5, line 46 to Col. 6, line 4). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the optical chemical sensor for the optical determination of pH concentrations as taught by Kalb for the pH determination of Skelton. The motivation would have been to provide the system and components necessary for the determination of the pH of the patient. Additionally or alternatively, because both the pH monitoring portion of the posture state module of Skelton and the apparatus of Kalb are both capable of determining a pH, it would have been the simple substitution of one known equivalent element for another to obtain predictable results. 
With regards to claim 2, Skelton discloses that the controller is further configured to differentiate between a sitting posture and a standing posture (¶ [0117] discloses that the standing, sitting, or lying down posture states in reference to the posture cones described in Figs. 8A-8C; see Figs. 8A-8C and ¶¶ [0162], [0172] with regards to the posture cones for determining sitting or standing upright or lying back).
With regards to claim 4, Skelton discloses that at least a portion of the medical device system is implantable (¶ [0113] discloses that first posture sensor 15 may be implanted).
With regards to claim 5, the above combination teaches or suggests that the optical chemical sensor is configured to measure a component selected from the group consisting of a cellular interstitial component; a blood component; a urine component, and a breath component (see the above 103 analysis regarding the pH determination of Skelton being performed by the apparatus of Kalb, wherein Col. 5, line 46 to Col. 6, line 4 of Kalb discloses monitoring pH which is at least a blood component).
The Examiner respectfully notes that claim 5 is drafted such that the measured cellular interstitial component, blood component, urine component, and breath component, as recited in claim 5, is not necessarily tied to signal reflecting physiological analyte data recited in claim 1. Therefore, the claimed invention does not require the signal reflecting physiological analyte data generated by the optical chemical sensor to be the measurement of one of the components recited in claim 5. 
With regards to claim 6, Skelton discloses the accelerometer is a multi-axis accelerometer (¶ [0114] discloses that the posture sensors 15, 17 may be a three-axis accelerometer).
With regards to claim 7, the above combination teaches or suggests the optical chemical sensor is configured to measure one or more physiological analytes including one or more selected from the group consisting of an electrolyte, a protein, a sugar, a hormone, a peptide, an amino acid, or a metabolic product (see the above 103 analysis regarding the pH determination of Skelton being performed by the apparatus of Kalb, see Col. 5, line 46 to Col. 6, line 4 of Kalb, wherein the apparatus is configured to measure pH, sodium, potassium, glucose, etc. which are at least electrolytes, proteins, sugars, or metabolic products).
The Examiner respectfully notes that claim 7 is drafted such that the one or more physiological analytes, as recited in claim 7, is not necessarily tied to signal reflecting physiological analyte data recited in claim 1. Additionally, the one or more physiological analytes of claim 7 is not necessarily reflected in the physiological analyte data recited in claim 1. Therefore, the claimed invention does not require the signal reflecting physiological analyte data generated by the optical chemical sensor to be the measurement of the one or more physiological analytes recited in claim 7. Therefore, the claimed optical chemical sensor configured to generate a signal reflecting physiological analyte data of the patient reads upon the apparatus of Col. 5, line 46 to Col. 6, line 4 of Kalb which generates a pH signal. The same apparatus of Col. 5, line 46 to Col. 6, line 4 of Kalb is also configured to measure glucose, sodium, and potassium, which is at least an electrolyte, protein, sugar, or metabolic product.  
With regards to claim 8, the above combination teaches or suggests that the electrolyte is one or more of potassium, calcium, sodium, magnesium, hydrogen phosphate, chloride, or bicarbonate (see the above 103 analysis regarding the pH determination of Skelton being performed by the apparatus of Kalb, see Col. 5, line 46 to Col. 6, line 4 of Kalb, wherein the apparatus is configured to measure the physiological analytes of sodium and potassium).
With regards to claim 9, Skelton discloses a therapy unit (¶ [0125] and Fig. 4 depicts electrical stimulation leads 16A, 16B used for providing a posture-responsive therapy); and wherein the controller is further configured to modify a therapy delivered by the therapy unit based on the preliminary or final posture determination of the patient (¶ [0125] discloses that processor 80 may adjust therapy deliver by stimulation generator 84 based on determined posture states to accommodate the variety of posture states).
With regards to claim 10, Skelton discloses the therapy is one or more of an electrical stimulation therapy or a pharmaceutical therapy (¶ [0125] discloses an electrical stimulation therapy).
With regards to claim 11, Skelton discloses a visual display configured to show the preliminary or final posture determination of the patient (¶¶ [0086]-[0087] disclose a display 36 for displaying posture state information; ¶¶ [0153]-[0154] disclose a remote display for displaying a current patient posture state).
With regards to claim 12, Skelton discloses that the visual display is further configured to show the preliminary or final posture determination of the patient as a time trend (¶ [0154] discloses a posture state report that is displayed, wherein the posture state report may contain trend data).
With regards to claim 13, Skelton discloses that the visual display is further configured to show the preliminary or final posture determination of the patient along with at least one of a physiological parameter, the optical chemical sensor data, a therapy dose, or a time of day (¶ [0154] discloses that posture state information and therapy information, including what group or program was being used to deliver therapy during each activity, being displayed in the posture state report; ¶ [0065] discloses that a therapy program is characterized by voltage or current amplitude, pulse width, pulse rate, and/or duration, thereby indicating that the therapy program is a parameter which affects the physiology of the patient). 
With regards to claim 14, Skelton discloses that the at least one physiological parameter is selected from the group consisting of a cardiac parameter, a pulmonary parameter, a renal parameter, and a nerve parameter (¶ [0047] discloses that the target tissue of the therapy includes nerves, smooth muscle or skeletal muscle, thereby indicating that the therapy program is at least a nerve parameter). 
With regards to claim 15, Skelton discloses that the physiological parameter is displayed as a function of the preliminary or final posture determination of the patient (¶ [0154] discloses that the program or group is displayed in relation to the activity/posture state).
With regards to claim 16, Skelton disclose the physiological parameter is collected, aggregated, and displayed only for time periods when the patient is in a specified set of determined postures (¶ [0154] discloses that the posture state information and/or therapy information is processed and stored into the displayable posture state report according to the various respective posture states).
With regards to claim 17, Skelton discloses one or more additional medical devices, wherein the medical devices are communicatively coupled to one another (Fig. 7 and ¶ [0149] discloses external programmer 20, server 122, and one or more computing devices 124A-12N which are medical devices that are communicatively coupled to the IMD 14).

With regards to claim 19, Skelton discloses a method of operating a medical device system comprising (Fig. 4 depicts a system which includes an IMD 14; ¶ [0119] discloses a method of confirming a sensed posture state) comprising: measuring position data using an accelerometer (Fig. 4 and ¶¶ [0113]-[0114] disclose the housing of the IMD 14 comprising a posture state module 86 which includes posture sensor 15 which may be an accelerometer, such as a three-axis accelerometer, capable of detecting static orientation or vectors in three-dimensions; also see at least ¶¶ [0115]-[0119], specifically ¶ [0117] with regards to the posture state determination from the first posture sensor 15); making a preliminary posture determination of a patient using the position data measured by the accelerometer (¶¶ [0113]-[0115] discloses determining a posture state using a signal from one of the posture sensors 15, 17; the Examiner is interpreting the posture state determined using one of the sensors 15, 17 as being a preliminary posture state using a signal); measuring chemical data using a chemical sensor (Fig. 4 and ¶ [0119] discloses the housing of the IMD 14 comprising a posture state module 86 which may be configured to sense one or more physiological parameters including a pH, which indicates that the posture state module 86 is a pH sensor (i.e., a chemical sensor configured to generate a signal reflect physiological analyte data of the patient)); making a final posture determination using the position data measured by the accelerometer and the chemical data measured by the chemical sensor  (¶ [0119] discloses the processor 80 using physiological parameters (including pH) to confirm or reject changes in sensed posture state. The Examiner is interpreting the confirmed posture as a final posture state using the sensed posture state from the accelerometers of sensors 15, 17 and using the chemical data generated by the chemical sensor. The Examiner notes that confirmation of the sensed posture occurs regardless of whether the sensors 15, 17 indicate a recumbent posture state), wherein the accelerometer and the chemical sensor are disposed within a housing of an implantable medical device (Fig. 4 depicts the IMD 14 having a housing with elements 80, 82, 84, 86, 88, 90, and 15 being components within the housing).
Skelton is silent regarding whether the housing comprises an optical chemical sensor. 
In the same field of endeavor of pH sensing, Kalb discloses an optical chemical sensor embedded in a wall of an implantable medical device, wherein the optical chemical sensor is configured for determining values of pH and various different chemical constituents (Col. 5, line 46 to Col. 6, line 4). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the optical chemical sensor for the optical determination of pH concentrations as taught by Kalb for the pH determination of Skelton. The motivation would have been to provide the system and components necessary for the determination of the pH of the patient. Additionally or alternatively, because both the pH monitoring portion of the posture state module of Skelton and the apparatus of Kalb are both capable of determining a pH, it would have been the simple substitution of one known equivalent element for another to obtain predictable results. 
The above combination of Skelton in view of Kalb is silent with regards to whether the measurement of chemical data using the optical chemical sensor is dependent on if the preliminary posture determination does not indicate a recumbent posture. 
In a related embodiment for confirming or rejecting a sensed posture state, Skelton discloses toggling between first and second posture sensors based on, e.g., a sensed posture state of the patient (¶¶ [0036], [0057], [0058]; also see ¶ [0220]), and confirming a posture state based on a second posture state sensor when either first or second posture sensors indicates patient is standing or lying down (¶ [0220]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the confirmation of the sensed postures state using the chemical sensor of Skelton in view of Kalb, based on the teachings of toggling between sensors for confirming a posture state as taught by Skelton, to incorporate that the measurement of chemical data using the optical chemical sensor is dependent on the preliminary posture determination. The motivation would have been to activate the chemical sensor only for the confirmation of the sensed posture state, thereby reducing instances when the chemical sensor is activated and optimizing energy consumption. The Examiner notes that the above combination results in measuring the chemical data depending on the preliminary posture determination regardless of whether the preliminary posture determination indicates a recumbent posture or not.

With regards to claim 20, the above combination teaches or suggests activating the optical chemical sensor if the preliminary posture determination does not indicate a recumbent posture (see the above 103 analysis with regards to the combination of Skelton in view of Kalb; see ¶¶ [0036], [0057], [0058], [0220] of Skelton with regards to the toggling [i.e., activating] the secondary sensor to confirm the preliminary posture state).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0280578 A1 (Skelton) (previously cited) and in view of US 7,809,441 B2 (Kane).
With regards to claim 21, Skelton discloses a medical device system (Fig. 4 depicts a system which includes an IMD 14) comprising: an implantable medical device (Fig. 4 depicts an IMD 14) comprising: a housing (Fig. 4 depicts the IMD 14 having a housing with elements 80, 82, 84, 86, 88, 90, and 15 being components of the housing), the housing comprising: an accelerometer configured to generate a signal reflecting a position of a patient (Fig. 4 and ¶¶ [0113]-[0114] disclose the housing of the IMD 14 comprising a posture state module 86 which includes posture sensor 15 which may be an accelerometer, such as a three-axis accelerometer, capable of detecting static orientation or vectors in three-dimensions; also see at least ¶¶ [0115]-[0119], specifically ¶ [0117] with regards to the posture state determination from the first posture sensor 15); a chemical sensor configured to generate a signal reflecting physiological analyte data of the patient (Fig. 4 and ¶ [0119] discloses the IMD 14 comprising a posture state module 86 which may be configured to sense one or more physiological parameters including a pH, which indicates that the posture state module 86 is a pH sensor (i.e., a chemical sensor configured to generate a signal reflect physiological analyte data of the patient)); and a controller in electrical communication with the accelerometer and the chemical sensor (¶ [0113] discloses a processor 80 to determine a patient posture state based on posture state information from posture state module 86: Fig. 4 depicts the processor 80 in communication with the posture state module 86); wherein the controller is configured to make a preliminary posture determination using the signal generated by the accelerometer (¶¶ [0113]-[0115] discloses determining a posture state using a signal from one of the posture sensors 15, 17; the Examiner is interpreting the posture state determined using one of the sensors 15, 17 as being a preliminary posture state using a signal); and, when the preliminary posture determination does not indicate a recumbent posture, then make a final posture determination using the signal generated by the chemical sensor (¶ [0119] discloses the processor 80 using physiological parameters (including pH) to confirm or reject changes in sensed posture state. The Examiner is interpreting the confirmed posture as a final posture state using the signal generated by the chemical sensor. The Examiner notes that confirmation of the sensed posture occurs regardless of whether the sensors 15, 17 indicate a recumbent posture state).
Skelton is silent regarding whether the housing comprises an optical chemical sensor. 
In a device related to the problem of sensing pH, Kane discloses an optical chemical sensor included in a housing of an in vivo device and configured to measure pH (Fig. 2 and Col. 7, line 65 to Col. 8, line 42 disclose a chemical sensor 203 being disposed within or on a device body or housing, the chemical sensor 203 comprising a sensing element 204, an optical excitation assembly 206, an optical detection assembly 208, and optical window. Col. 14, lines 49-55 disclose the sensing element including one or more ion selective sensors, the ion selective sensors include optical sensors, including carrier-based optical sensors. Col. 18, lines 47-55 disclose pH sensitive chromoionophores in a carrier based ion sensor). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the housing of Skelton to incorporate the optical chemical sensor for the optical determination of pH concentrations as taught by Kane for the pH determination of Skelton. The motivation would have been to provide the system and components necessary for the determination of the pH of the patient. Additionally or alternatively, because both the pH monitoring portion of the posture state module of Skelton and the apparatus of Kane are both capable of determining a pH, it would have been the simple substitution of one known equivalent element for another to obtain predictable results. 
The above combination teaches or suggests wherein the optical chemical sensor comprises a chemical sensing element and an optical window, wherein the chemical sensing element is disposed on the optical window (Col. 8, lines 23-42 of Kane disclose the chemical sensor 203 comprising a sensing element optically coupled to the outside of the window, and the optical excitation assembly and optical detection assembly being optically coupled to the inside of the window; Col. 10, lines 11-17 of Kane disclose an adhesive or bonding layer of the sensing element for coupling the sensing element onto a substrate).

Response to Arguments
Claim Objections
	The objections to claim 1 were withdrawn in view of the claim amendments filed 08/23/2022.

Rejections under 35 U.S.C. § 103
Applicant's arguments filed 08/23/2022 have been fully considered but they are not persuasive. 
With regards to the rejections of claims 1-2, 4-17, and 19-20 over Skelton in view of Kalb, the Applicant asserts that “Skelton fails to teach or suggest both the accelerometer and the chemical sensor being disposed within the housing the implantable medical device” (Page 7 of Remarks filed 08/23/2022). In particular, the Applicant asserts that “posture state module 86 is not in fact a sensor but instead includes two posture sensors 15 and 17 with only posture sensor 15 being disposed within the housing of the implantable medical device” (Page 8 of Remarks filed 08/23/2022). 
This argument is not persuasive because, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, it is the combination of Skelton in view of Kalb which teaches or suggests a housing comprising the optical chemical sensor. Specifically, ¶ [0119] of Skelton discloses a posture state module 86 which may be configured to sense one or more physiological parameters including a pH. However, Skelton is silent on whether the housing includes an optical chemical for determining the pH. Kalb discloses an optical chemical sensor embedded in a wall of an implantable medical device, wherein the optical chemical sensor is configured for determining values of pH and various different chemical constituents (Col. 5, line 46 to Col. 6, line 4). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the optical chemical sensor for the optical determination of pH concentrations as taught by Kalb for the pH determination of Skelton. The motivation would have been to provide the system and components necessary for the determination of the pH of the patient. Additionally or alternatively, because both the pH monitoring portion of the posture state module of Skelton and the apparatus of Kalb are both capable of determining a pH, it would have been the simple substitution of one known equivalent element for another to obtain predictable results. 
Additionally or alternatively, the Applicants argue that, because posture module 86 includes posture sensor 17 located outside the housing of the IMD 14, the posture state module 86 is not within the housing. This argument is not persuasive. Fig. 4 of Skelton clearly indicates that the posture state module 86 comprises posture sensor 15 and is located within the IMD 14. Therefore, there is at least an indication that the posture module 86 is within the housing. Even assuming, for the sake of argument, that all of the posture state sensor 86 is not in the housing of the IMD 14, the Examiner notes that the disclosure of ¶ [0119] of Skelton is completely silent regarding how the pH is sensed, what components are used to sense the pH, where the pH-sensing components are located, and whether the pH sensing is tied to the posture sensor 17. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the optical chemical sensor for the optical determination of pH concentrations as taught by Kalb for the pH determination of Skelton. Additionally, it is known throughout the art to have a chemical sensor included with a housing of an implantable medical device. US 2015/0173655 A1 (Demmer) discloses in ¶ [0033] that pH sensors, oxygen sensors, or any other sensor for producing a signal responsive to a time-varying physiological condition being included with an IMD (¶ [0033]). US 2007/0156194 A1 (Wang) discloses in paragraph [0016] that RV sensor 55 may comprise an accelerometer, an impedance electrode, a saturated oxygen sensor, a pH sensor, and the like, wherein one or more sensors may be disposed in or on the housing 20 of IMD 14 such as sensors A, B, or C depicted in FIG. 2. Finally, US 2008/0086177 A1 (Min) discloses in paragraph [0043] that physiologic sensors that can be implemented in the IMD include known sensors of pH of blood, and so forth. 

	The Applicant’s arguments regarding claims 2, 4-17, and 20 are not persuasive because the Applicant’s arguments regarding claims 1 and 19 are not persuasive. 
	
	There are new grounds of rejections in view of new claim 21. The combination of Skelton in view of Kane teaches or suggests the limitations of claim 21 for the reasons listed in the above rejection under 35 U.S.C. § 103.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C KIM whose telephone number is (571)272-8637. The examiner can normally be reached M-F 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.C.K./Examiner, Art Unit 3791                                                                                                                                                                                                        


/ETSUB D BERHANU/Primary Examiner, Art Unit 3791